 

Exhibit 10.71
 
 
Employment Agreement
This Employment Agreement (the “Agreement”) is entered into by and between Joe
Bedewi (the “Executive”) and LATTICE SEMICONDUCTOR CORPORATION, a Delaware
corporation (the “Company”) as of April 11, 2011 (the “Effective Date”).
1.Duties and Scope of Employment.
 
(a)Position. For the term of his employment under this Agreement (“Employment”),
the Executive will serve as the Corporate Vice President and Chief Financial
Officer (“CFO”). The Executive shall report to the Company's Chief Executive
Officer (the “CEO”). Executive will render such business and professional
services in the performance of his duties, consistent with the Executive's
position within the Company, as will reasonably be assigned to him by the CEO.
 
(b)Obligations. The Executive shall have such duties, authority and
responsibilities that are commensurate with being an executive officer. During
the term of his Employment, the Executive will devote Executive's full business
efforts and time to the Company. For the duration of his Employment, Executive
agrees not to actively engage in any other employment, occupation, or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board of Directors (the “Board”) (which approval will not be unreasonably
withheld); provided, however, that Executive may, without the approval of the
Board, serve in any capacity with any civic, educational, or charitable
organization, provided such services do not interfere with Executive's
obligations to the Company. Executive shall perform his duties primarily at the
Company's corporate facility in Hillsboro, Oregon.
 
(c)Effective Date. The Executive shall commence full-time Employment as CFO
under this Agreement on the Effective Date.
 
2.Cash and Incentive Compensation.
 
(a)Salary. As of the Effective Date and thereafter, the Company shall pay
Executive as compensation for his services a base salary at a gross annual rate
of not less than $-250,000 (such annual salary, as is then in effect, to be
referred to herein as “Base Salary”). The Base Salary will be paid periodically
in accordance with the Company's normal payroll practices and be subject to the
usual, required withholdings, provided, however, that Executive shall receive
pro-rata payments of Base Salary no less frequently than once per month.
Executive's Base Salary will be subject to review by the Compensation Committee
of the Board (the “Committee”) not less than annually, and adjustments will be
made in the discretion of the Committee.
 
(b)Incentive Bonuses. For the Company's fiscal year 2011 and beyond, Executive
shall be a participant in a Cash Incentive Compensation Plan as established by
the Company (the “CICP”). Under the CICP, Executive shall be eligible to be
considered for an annual fiscal year incentive payment based on a percentage of
Executive's Base Salary as of the beginning of such fiscal year or such higher
figure that the Committee may select (such annual amount is the “Target
Amount”). Executive's initial target percentage amount is 50% of the Executive's
Base Salary (“Initial Target Amount”). The Target Amount shall be awarded based
upon the achievement of specific milestones

 

--------------------------------------------------------------------------------

 

that will be mutually agreed upon by the Committee and Executive no later than
45 days after the start of each fiscal year (the “Target Amount Milestones”).
For superior achievement of the Target Amount Milestones, Executive may earn a
maximum annual fiscal year incentive bonus of up to 200% of Executive's Target
Amount. Any incentive payments earned in fiscal year 2011 will be subject to
proration based on Executive's employment commencement date. Cash payment for
each fiscal year's variable compensation actually earned shall be made to
Executive no later than 45 days after the end of the applicable fiscal year for
which the annual incentive was earned; provided, however, that the Company shall
have no obligation to make such payment for a fiscal year until such time as the
audit of the Company's financial statements for such fiscal year has been
completed and the Company has publicly reported its financial results for such
fiscal year. Any incentive payments under the CICP to officers of the Company
are subject to the clawback requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act.
 
(c)Terms of Company Compensatory Equity Awards. Executive shall be eligible for
grants of options to purchase shares of the Company's common stock, restricted
stock units, or other Company equity, pursuant to an applicable
stockholder-approved equity compensation plan (the “Plan”), at times and in such
amounts as determined by the Committee (any prior or future compensatory equity
grants to Executive shall be collectively referred to herein as “Compensatory
Equity”). The Company shall recommend to the Committee an initial grant of
100,000 restricted stock units representing an equivalent number of shares of
the Company's common stock. This grant will be submitted to the Committee for
approval at the next regularly scheduled meeting following commencement of
Executive's employment. Such grant will be subject to the terms and conditions
of the Plan, the applicable Compensatory Equity agreement and customary vesting
requirements. Any shares obtained through the vesting of these restricted stock
units will be restricted from sale by Executive for a period of two (2) years
from the date of vesting. All future grants of Compensatory Equity (and the
issuance of any underlying shares) to Executive shall be: (i) issued pursuant to
the Plan and (ii) issued pursuant to an effective registration statement filed
with the Securities and Exchange Commission under the Securities Act of 1933 as
amended. Accelerated vesting of Compensatory Equity may occur: (x) pursuant to
the terms of this Agreement and in addition (y) pursuant to the terms of the
Plan and any applicable Compensatory Equity agreement. Executive may elect to
establish a trading plan in accordance with Rule 10b5-1 of the Securities
Exchange Act of 1934 for any of his Compensatory Equity shares, provided,
however, that such trading plan must comply with all of the requirements for the
safe harbor under Rule 10b5-1 and must be either (i) approved by the Board (such
approval not to be unreasonably withheld) or (ii) approved in accordance with
any Rule 10b5-1 Trading Plan Policy the Company may subsequently implement.
 
(d)Service Definition. For purposes of this Agreement and Executive's
Compensatory Equity, “Service” shall mean service by the Executive as an
employee and/or consultant of the Company (or any subsidiary or parent or
affiliated entity of the Company) and/or service by the Executive as a member of
the Board.
 
3.Vacation and Employee Benefits. During the term of his Employment, the
Executive shall be entitled to vacation in accordance with the Company's
standard vacation policy. During the term of his Employment, the Executive shall
be eligible to participate in any employee benefit plans or arrangements
maintained by the Company on no less favorable terms than for other Company
executives, subject in each case to the generally applicable terms and
conditions of the plan or arrangement in question and to the determinations of
any person or committee administering such plan or arrangement.
 

 

--------------------------------------------------------------------------------

 

4.Business Expenses. During the term of his Employment, the Executive shall be
authorized to incur necessary and reasonable travel, entertainment and other
business expenses in connection with his duties hereunder. The Company shall
promptly reimburse the Executive for such expenses upon presentation of
appropriate supporting documentation, all in accordance with the Company's
generally applicable policies. The Company shall also timely pay for all of
Executive's reasonable home telecommunications phone and facsimile lines used
for business purposes and reimburse Executive for his actual and reasonable
mobile phone costs on a monthly basis.
 
5.Term of Employment.
 
(a)Term of Agreement. This Agreement will commence on the Effective Date and
continue for a period of three (3) years (“Initial Term”), unless earlier
terminated as provided herein. This Agreement and Executive's Employment
hereunder may be extended by mutual agreement of the parties for successive
terms on such terms and conditions as the parties hereto shall mutually agree
unless not less than sixty (60) days prior to the expiration of the Initial Term
or any successive term, either party shall have given notice to the other that
it does not wish to extend this Agreement.
 
(b)Basic Rule. The Company may terminate the Executive's Employment with or
without Cause, by giving the Executive 30 days advance notice in writing. The
Executive may terminate his Employment by giving the Company 30 days advance
notice in writing. The Executive's Employment shall terminate automatically in
the event of his death.
 
(c)Employment at Will. The Executive's Employment with the Company shall be “at
will,” meaning that either the Executive or the Company shall be entitled to
terminate the Executive's employment at any time and for any reason, with or
without Cause. This Agreement shall constitute the full and complete agreement
between the Executive and the Company on the “at will” nature of the Executive's
Employment, which may only be changed in an express written agreement signed by
the Executive and a member of the Board.
 
(d)Rights Upon Termination. Upon the termination of the Executive's Employment,
the Executive shall be entitled to the compensation, benefits and reimbursements
described in this Agreement for the period ending as of the effective date of
the termination (the “Termination Date”). Upon termination of Executive's
Employment for any reason, the Executive shall receive the following payments on
the Termination Date: (i) all unpaid salary, and unpaid vacation accrued (if
applicable), through the Termination Date, (ii) any unpaid, but earned and
accrued incentive payments for any completed applicable determination period
under the CICP (whether paid quarterly, annually or as might otherwise be
established under the CICP) which has not yet been paid on the Termination Date
and (iii) any unreimbursed business expenses. Executive may also be eligible for
other post-Employment payments and benefits as provided in this Agreement.
 
6.Termination Benefits.
 
(a)Severance Pay. If there is an Involuntary Termination (as defined below) of
Executive's Employment, then the Company shall pay the Executive an amount equal
to 1.0 times Executive's then Base Salary, plus up to 1.0 times Executive's then
Target Amount (adjusted pro rata on a monthly basis depending upon the month in
which the Involuntary Termination may occur) (collectively in the aggregate, the
“Cash Severance”). Such Cash Severance shall be made in a single lump sum cash
payment to Executive on the effective date of the separation agreement

 

--------------------------------------------------------------------------------

 

referenced in Section 8(a). Executive shall also be entitled to receive the
benefits provided in Sections 6(b) and 6(c) and, if applicable, 6(d).
 
(b)Health Insurance. If Subsection (a) above applies, and if Executive elects to
continue health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) following the termination of his
Employment, then the Company shall reimburse Executive's monthly premium under
COBRA until the earliest of (i) twelve months after the Termination Date or (ii)
the date when Executive commences receiving substantially equivalent health
insurance coverage in connection with new employment.
 
(c)Equity Vesting. If Subsection (a) above applies, then Executive will be
vested only in that number of shares of Company common stock under all of
Executive's outstanding Compensatory Equity as are actually vested as of the
Termination Date according to the terms of such Compensatory Equity
arrangements.
 
(d)Effect of Change in Control. If the Company is subject to a Change in Control
(as defined below) and if there is an Involuntary Termination of Executive's
Employment in connection with such Change in Control (it will automatically be
deemed to be in connection with the Change in Control if there is an Involuntary
Termination during the period commencing immediately prior to the Change in
Control and extending through the date that is 24 months after the Change in
Control): (x) Executive shall immediately vest in (and the Company's right to
repurchase, if applicable, shall lapse immediately as to) all of Executive's
Compensatory Equity, (y) the amount of the Cash Severance in Section 6(a) shall
be increased such that while the Executive shall still receive 1.0 times Base
Salary, he shall receive in addition 1.0 times Target Amount (with no pro
ration), and (z) the duration of COBRA coverage in Section 6(b) shall continue
to be for 12 months. The Company's obligation to continue to provide Section
6(b) benefits shall not be relieved merely because the legally required minimum
period for providing COBRA continuation coverage is for a shorter period than 12
months.
 
(e)Excise Tax Gross-Up. In the event that the benefits provided for in this
Agreement (i) constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for
this Subsection (e), would be subject to the excise tax imposed by Section 4999
of the Code, then the Executive's benefits under this Agreement shall be payable
either (1) in full, or (2) as to such lesser amount which would result in no
portion of the such benefits being subject to excise tax under Section 4999 of
the Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section
4999, results in the receipt by the Executive on an after-tax basis, of the
greatest amount of benefits under this Agreement, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless Executive and the Company agree otherwise in writing, the determination
of Executive's excise tax liability, if any, and the amount, if any, required to
be paid under this Subsection (e) will be made in writing by the independent
auditors who are primarily used by the Company immediately prior to the Change
of Control (the “Accountants”). For purposes of making the calculations required
by this Subsection (e), the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. Executive and the Company agree to furnish such information and
documents as the Accountants may reasonably request in order to make a
determination under this Subsection (e). The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Subsection (e).

 

--------------------------------------------------------------------------------

 

 
(f)Change in Control Definition. For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of the following events: (i) the
consummation of a merger or consolidation of the Company with or into another
entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization more than 50% of the voting power of the outstanding securities
of each of (A) the continuing or surviving entity and (B) any direct or indirect
parent corporation of such continuing or surviving entity, (ii) the sale,
transfer or other disposition of all or substantially all of the Company's
assets, or (iii) solely with respect to determining the treatment of
Compensatory Equity under the terms of this Agreement, the terms of any
applicable definition provided by the Plan and the applicable Compensatory
Equity agreement. A transaction shall not constitute a Change in Control if its
sole purpose is to change the state of the Company's incorporation or to create
a holding company that will be owned in substantially the same proportions by
the persons who held the Company's securities immediately before such
transaction.
 
(g)Cause Definition. For purposes of this Agreement, “Cause” shall mean (i)
Executive's material breach of this Agreement that is not corrected within a 30
day correction period that begins upon delivery to Executive of a written demand
from the Board that describes the basis for the Board's belief that Executive
has materially breached this Agreement; (ii) any willful act of fraud or
dishonesty that causes material damage to the Company; (iii) any willful
violation of the Company's insider trading policy; (iv) any willful violation of
the Company's conflict of interest policies; (v) any willful unauthorized use or
disclosure of trade secrets or other confidential information; or (vi)
Executive's conviction of a felony.
 
The foregoing shall not be deemed an exclusive list of all acts or omissions
that the Company may consider as grounds for the termination of Executive's
Employment, but it is an exclusive list of the acts or omissions that shall be
considered “Cause” for the termination of Executive's Employment by the Company.
(h)Good Reason Definition. For all purposes under this Agreement, “Good Reason”
shall mean the occurrence of any of the following, without Executive's express
written consent: (i) a substantial reduction of Executive's duties or
responsibilities; (ii) a substantial reduction in Executive's Base Salary or
Target Amount other than a one-time reduction (not exceeding 10% in the
aggregate) that also is applied to substantially all other executive officers of
the Company on the CEO's written recommendation or written approval if
Executive's reduction is substantially proportionate to, or no greater than, the
reduction applied to substantially all other executive officers; (iii) the
Company's material breach of this Agreement including without limitation the
failure to timely provide Executive the cash compensation, equity compensation
and/or employee benefits specified under this Agreement; or (iv) the Company
requiring Executive to relocate principal place of business or the Company
relocating its headquarters, in either case to a facility or location outside of
a 30 mile radius from Executive's current principal place of employment;
provided, however, that Executive will only have Good Reason if the event or
circumstances constituting Good Reason specified in any of the preceding clauses
is not cured or otherwise remedied to the Executive's satisfaction within 30
days after Executive gives written notice to the Board (provided that such
written notice is provided within 90 days of the event Executive believes
constitutes “Good Reason”).
 
(i)Involuntary Termination Definition. For all purposes under this Agreement,
“Involuntary Termination” shall mean any of the following that occur without
Executive's

 

--------------------------------------------------------------------------------

 

prior written consent: (i) termination of Executive's Employment by the Company
without Cause, or (ii) Executive's resignation of Employment for Good Reason. In
the event this Agreement and Executive's Employment hereunder terminates as a
result of this Agreement not being extended at the end of the Initial Term or a
successive term under Section 5(a), such termination of Executive's Employment
shall not mean an Involuntary Termination.
 
7.Successors.
 
(a)Company's Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company's business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company's business and/or
assets which becomes bound by this Agreement.
 
(b)Executive's Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
8.Conditions to Receipt of Severance; No Duty to Mitigate.
 
(a)Separation Agreement and Release of Claims. The receipt of any severance
benefits pursuant to Section 6 will be subject to Executive signing and not
revoking a separation agreement and release of claims in substantially the form
attached hereto as Exhibit A, but with any appropriate modifications, reflecting
changes in applicable law, as is necessary or appropriate to provide the Company
with the protection it would have if the release were executed as of the
Effective Date. No severance benefits will be paid or provided until the
separation agreement and release agreement becomes effective. The separation
agreement and release of claims must in all cases be effective by the 60th day
following Executive's termination of Employment.
 
(b)Non-solicitation and Non-competition. The receipt of any severance benefits
will be subject to the Executive agreeing that during Employment and for the 12
month period after the Termination Date (the “Continuance Period”), the
Executive will not (i) solicit any employee of the Company for employment other
than at the Company, or (ii) directly or indirectly engage in, have any
ownership interest in or participate in any entity that as of the Termination
Date, directly competes with the Company in any substantial business of the
Company or any business reasonably expected to become a substantial business
(i.e., at least 5% of the Company's gross revenues) of the Company during the
Continuance Period. Notwithstanding the foregoing, the provisions of Section
8(b)(ii) shall not be applicable to Executive on or after a Change in Control.
The Executive's passive ownership of not more than 1% of any publicly traded
company and/or 5% ownership of any privately held company will not constitute a
breach of this Subsection (b).
 
(c)Non-disparagement. During Employment and the Continuance Period, the
Executive will not knowingly publicly disparage, criticize, or otherwise make
any derogatory statements regarding the Company, its directors, or its officers.
The Company's then and future directors will not knowingly publicly disparage,
criticize, or otherwise make any derogatory statements regarding the Executive
during his Employment or the Continuance Period. The Company will also instruct
its officers to not knowingly publicly disparage, criticize, or otherwise make
any derogatory statements regarding the Executive during his Employment or the
Continuance Period. Notwithstanding the foregoing, nothing contained in this
Agreement will be deemed to restrict t

 

--------------------------------------------------------------------------------

 

he Executive, the Company or any of the Company's current or former officers
and/or directors from providing information to any governmental or regulatory
agency (or in any way limit the content of such information) to the extent they
are requested or required to provide such information pursuant to any applicable
law or regulation.
 
(d)No Duty to Mitigate. No payments or benefits provided to Executive (except as
expressly provided in Section 6(b)) shall be subject to mitigation or offset.
 
9.Miscellaneous Provisions.
 
(a)Indemnification. The Company shall indemnify Executive to the maximum extent
permitted by any applicable indemnification agreement, applicable law and the
Company's bylaws with respect to Executive's Service (including timely advancing
and/or reimbursing costs as incurred by Executive) and the Executive shall also
be covered under a directors and officers liability insurance policy(ies) paid
for by the Company.
 
(b)Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by overnight courier, U.S. registered or certified
mail, return receipt requested and postage prepaid. In the case of the
Executive, mailed notices shall be addressed to him at the home address that he
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its CEO.
 
(c)Arbitration. The Company and Executive agree that any and all disputes
arising out of the terms of this Agreement, the Executive's Employment,
Executive's Service, or Executive's compensation and benefits, their
interpretation and any of the matters herein released, will be subject to
binding arbitration in Portland, Oregon before the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes.
The Company and the Executive agree that the prevailing party in any arbitration
will be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The Company and the Executive hereby agree to
waive their right to have any dispute between them resolved in a court of law by
a judge or jury. This Subsection (c) will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Company or the Executive and the subject matter of their
dispute relating to Executive's obligations under this Agreement. Each party
shall be responsible for its own out-of-pocket expenses related to the
arbitration, including filing fees and arbitrator compensation. Notwithstanding
the foregoing, if the arbitrator determines that a party has generally prevailed
in the arbitration proceeding, then the arbitrator shall award to that party its
reasonable attorney fees.
 
(d)Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
 
(e)Whole Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any other
agreements,

 

--------------------------------------------------------------------------------

 

representations or understandings (whether oral or written and whether express
or implied) with respect to the subject matter hereof. In the event of any
conflict in terms between this Agreement and/or the Plan and/or any agreement
executed by and between Executive and the Company, the terms of this Agreement
shall prevail and govern.
 
(f)Legal Fees. Each party shall pay its own legal fees and expenses incurred in
connection with the preparation and execution of this Agreement.
 
(g)Withholding Taxes. All payments made under this Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law.
 
(h)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Oregon (except
their provisions governing the choice of law).
 
(i)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(j)Code Section 409A. The termination benefits provided by Section 6 of this
Agreement are intended to be exempt from Section 409A of the Code pursuant to
the short-term deferral exception provided under Treasury Regulation
1.409A-1(b)(4), such that none of the termination benefits to be provided
hereunder will be subject to the six (6) month delay imposed by Section 409A of
the Code, and any ambiguities herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive. Notwithstanding the
foregoing, if Executive is a “specified employee” within the meaning of Section
409A of the Code and the final regulations and any guidance promulgated
thereunder (“Section 409A”) at the time of Executive's termination (other than
due to death), and the termination benefits payable to Executive pursuant to
this Agreement, when solely considered together with any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
will not and could not under any circumstances, regardless of when such
termination occurs, be paid in full by March 15 of the year following
Executive's termination, then only that portion of the Deferred Compensation
Separation Benefits which do not exceed the Section 409A Limit (as defined
below) may be made within the first six (6) months following Executive's
termination of employment in accordance with the payment schedule applicable to
each payment or benefit. For these purposes, each severance payment is hereby
designated as a separate payment and will not collectively be treated as a
single payment. Any portion of the Deferred Compensation Separation Benefits in
excess of the Section 409A Limit shall accrue and, to the extent such portion of
the Deferred Compensation Separation Benefits would otherwise have been payable
within the first six (6) months following Executive's termination of employment,
will become payable on the first payroll date that occurs on or after the date
six (6) months and one (1) day following the date of Executive's termination.
All subsequent Deferred Compensation Separation Benefits, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following Executive's termination but prior to the six (6) month anniversary of
Executive's termination, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive's death and all other Deferred Compensation

 

--------------------------------------------------------------------------------

 

Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. For purposes of this Agreement, “Section
409A Limit” will mean the lesser of two (2) times: (A) Executive's annualized
compensation based upon the annual rate of pay paid to Executive during the
Company's taxable year preceding the Company's taxable year of Executive's
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (B) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive's employment is terminated.
 
(k)No Assignment. This Agreement and all rights and obligations of the Executive
hereunder are personal to the Executive and may not be transferred or assigned
by the Executive at any time. The Company may assign its rights under this
Agreement to any entity that expressly in writing assumes the Company's
obligations hereunder in connection with any sale or transfer of all or
substantially all of the Company's assets to such entity.
 
(l)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.
 /s/ Joe Bedewi
Joe Bedewi
 

    
LATTICE SEMICONDUCTOR CORPORATION
By:     /s/ Darin G. Billerbeck    
Name: Darin G. Billerbeck    
Title:     Chief Executive Officer and President    

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
GENERAL RELEASE
RECITALS
This Separation Agreement and Release (“Agreement”) is made by and between Joe
Bedewi (“Employee”) and Lattice Semiconductor Corporation (the “Company”)
(jointly referred to as the “Parties”):
WHEREAS, Employee is employed by the Company;
WHEREAS, the Company and Employee entered into an Employment Agreement dated
_______________ (the “Employment Agreement”);
WHEREAS, the Parties agree that Employee's employment with the Company will
terminate on ________________ (the “Termination Date”);
WHEREAS, the Company and Employee entered into a Proprietary Rights Agreement
dated [__________] regarding intellectual property and confidential information
(the “Proprietary Rights Agreement”);
WHEREAS, the Company and Employee entered into an Indemnification Agreement,
dated [_______], regarding Employee's rights to indemnification (the
“Indemnification Agreement”);
WHEREAS, Employee is a participant, or is eligible to participate, in the
Company's Executive Deferred Compensation Plan dated [_______], as amended,
regarding Employee's rights to receive deferred compensation (the “Deferred
Compensation Plan”);
WHEREAS, the Company and Employee entered into Stock Option Agreements dated
[____] granting Employee the option to purchase shares of the Company's common
stock subject to the terms and conditions of the Company's Stock Option Plan(s)
and the Stock Option Agreements and is the grantee of restricted stock units
representing shares of the Company's common stock pursuant to the terms of
Notice(s) of Grant and related equity incentive plans (the “Equity Agreements”);
WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company as defined herein, arising out of, or related to, Employee's
employment with, or separation from, the Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

--------------------------------------------------------------------------------

 

COVENANTS
1.Consideration
 
(a)     Pursuant to Section 8(a) of the Employment Agreement, Employee's receipt
of severance is subject to Employee executing and not revoking this Release. In
consideration of Employee executing and not revoking this Release, the Company
agrees to pay (or provide, as applicable) Employee a cash payment of $_________
on the Effective Date and also the benefits specified in the Employment
Agreement. Employee acknowledges that such cash payment and the provision of
such benefits will be in full satisfaction of the payments and obligations
provided under the Employment Agreement and he will not be entitled to any
additional salary, wages, bonuses, accrued vacation, housing allowances,
relocation costs, interest, severance, stock, stock options, outplacement costs,
fees, commissions or any other benefits and compensation, except as provided in
any Company employee welfare or pension benefit plans as defined by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) (such plans, the
“Benefit Plans”), this Agreement, the Indemnification Agreement, the Deferred
Compensation Plan and/or the Equity Agreements.
    
(b)    Stock. Employee acknowledges that as of the Termination Date, and after
taking into account any accelerated vesting provided by the Employment Agreement
or Stock Agreements, he will then hold vested stock options to acquire [______]
shares of Company common stock and no more, and will hold vested restricted
stock units that will be settled for [______] shares of Company common stock and
no more. The exercise of any stock options and the settlement of any restricted
stock units shall continue to be subject to the terms and conditions of the
Equity Agreements and the Employment Agreement.
 
(c)     Benefits. Employee's health insurance benefits will cease on the last
day of the month of the Termination Date, subject to Employee's right to
continue his health insurance as provided in the Employment Agreement (with such
premiums to be paid by the Company as provided in the Employment Agreement).
Subject to the Employment Agreement, the Deferred Compensation Plan, the
Indemnification Agreement, the Equity Agreements and/or the Benefit Plans,
Employee's participation in all other benefits and incidents of employment
(including, but not limited to, the accrual of vacation and paid time off (if
applicable), and the vesting of stock options and restricted stock units) will
cease on the Termination Date.
 
2.     Confidential Information. Employee shall continue to comply with the
terms and conditions of the Proprietary Rights Agreement, and maintain the
confidentiality of all of the Company's confidential and proprietary
information. Employee also shall return to the Company all of the Company's
property, including all confidential and proprietary information, in Employee's
possession, on or before the Effective Date.
 
3.     Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby fully and forever
releases the Company and its current and former: officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”) from, and agrees not to sue any of the Releasees concerning, any
claim, duty, obligation or cause of action for monetary damages relating to any
matters of any kind arising out of or relating to his employment by the Company
(except as provided in the Employment Agreement), or his service as an officer
of the

 

--------------------------------------------------------------------------------

 

Company and/or a director of the Company, whether presently known or unknown,
suspected or unsuspected, that Employee may possess arising from any omissions,
acts or facts that have occurred up until and including the Effective Date,
excluding the “Excluded Claims” (as defined below) and including, without
limitation:
 
(a)    any and all claims relating to or arising from Employee's employment with
the Company, or the termination of that employment;
 
(b)    any and all claims relating to, or arising from, Employee's right to
purchase, or actual purchase of, shares of Company stock, including, but not
limited to, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;
 
(c)    any and all claims under the law of any jurisdiction, including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
 
(d)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Age Discrimination in Employment Act of
1967; the Americans with Disabilities Act of 1990; the Fair Labor Standards Act;
ERISA; the Worker Adjustment and Retraining Notification Act; the Older Workers
Benefit Protection Act; the Family and Medical Leave Act; and the Fair Credit
Reporting Act;
(e)    any and all claims for violation of the federal, or any state,
constitution;
 
(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and
 
(g)    any and all claims for attorney fees and costs.
 
For purposes of this Agreement, the “Excluded Claims” shall include any claims
pursuant to the Benefit Plans, the Deferred Compensation Plan, the
Indemnification Agreement, the right to receive an excise tax gross-up under
Section 6(e) of the Employment Agreement, the non-disparagement clause of
Section 8(c) of the Employment Agreement, the right to indemnification under
Section 9(a) of the Employment Agreement, the Code Section 409A clause of
Section 9(j) of the Employment Agreement, and any right to exercise stock
options or receive restricted stock units pursuant to the relevant provisions of
the Equity Agreements.
4.    Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have against the Releasees for
monetary damages under the Age Discrimination in Employment Act of 1967 (“ADEA”)
and that this waiver and release is knowing and voluntary. Employee and the
Company agree that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date. Employee
acknowledges that the consideration given for this waiver and release Agreement
is

 

--------------------------------------------------------------------------------

 

in addition to anything of value to which Employee was already entitled.
Employee further acknowledges that he has been advised by this writing that:
 
(a)    he should consult with an attorney prior to executing this Release;
 
(b)    he has up to twenty-one (21) days within which to consider this Release;
 
(c)     he has seven (7) days following his execution of this Release to revoke
this Release;
 
(d)    this ADEA waiver shall not be effective until the revocation period has
expired; and,
 
(e)    nothing in this Release prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law.
 
5.    Unknown Claims. The Parties represent that they are not aware of any claim
by either of them other than the claims that are released by this Release.
Employee acknowledges that he has been advised by legal counsel and are familiar
with the principle that a general release does not extend to claims which the
releasor does not know or suspect to exist in his favor at the time of executing
the Release, which if known by him must have materially affected his settlement
with the Releasee. Employee, being aware of said principle, agrees to expressly
waive any rights Employee may have to that effect, as well as under any other
statute or common law principles of similar effect.
 
6.    Application for Employment. Employee understands and agrees that, as a
condition of this Release, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any alleged
right of employment or re-employment with the Company, its subsidiaries or
related companies, or any successor.
 
7.    No Cooperation. Employee agrees that he will not knowingly counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees for monetary damages, unless requested by a
governmental agency or unless under a subpoena or other court order to do so.
Employee agrees both to immediately notify the Company upon receipt of any such
subpoena or court order, and to furnish, within three (3) business days of its
receipt, a copy of such subpoena or court order to the Company. If otherwise
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide such counsel or assistance.
 
8.    Costs. The Parties shall each bear their own costs, expert fees, attorney
fees and other fees incurred in connection with the preparation of this Release.
 
9.    Arbitration. The Parties agree that any and all disputes arising out of,
or relating to, the terms of this Release, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration as described in
Section 9(c) of the Employment Agreement.
 

 

--------------------------------------------------------------------------------

 

10.No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Release. Neither Party has relied upon any
representations or statements made by the other Party hereto which are not
specifically set forth in this Release.
 
11.No Oral Modification. Any modification or amendment of this Release, or
additional obligation assumed by either Party in connection with this Release,
shall be effective only if placed in writing and signed by both Parties or their
authorized representatives.
 
12.Entire Agreement. This Release, the Employment Agreement, the Indemnification
Agreement, the Deferred Compensation Plan, the Benefit Plans, the Proprietary
Rights Agreement and the Equity Agreements represent the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Release and Employee's relationship with the Company, and supersede and
replace any and all prior agreements and understandings between the Parties
concerning the subject matter of this Release and Employee's relationship with
the Company.
 
13.Governing Law. This Release shall be governed by the laws of the State of
Oregon, without regard for choice of law provisions.
 
14.Effective Date. This Release is only effective after it has been signed by
both parties and after eight (8) days have passed following the date Employee
signed the Agreement without Employee revoking this Agreement (the “Effective
Date”).
 
15.Voluntary Execution of Release. This Release is executed voluntarily and with
the full intent of releasing all claims, and without any duress or undue
influence by any of the Parties. The Parties acknowledge that:
 
(a)They have read this Release;
 
(b)They have been represented in the preparation, negotiation, and execution of
this Release by legal counsel of their own choice or that they have voluntarily
declined to seek such counsel;
 
(c)They understand the terms and consequences of this Release and of the
releases it contains; and
 
(d)They are fully aware of the legal and binding effect of this Release.
 
IN WITNESS WHEREOF, each of the Parties has executed this Release, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

--------------------------------------------------------------------------------

 

COMPANY:
LATTICE SEMICONDUCTOR CORPORATION
 
 
 
By:
 
Date:
 
 
 
Title:
 
 
 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
 
 
Date:
Joe Bedewi
 
 

 
 
                
 
 
 
 

 